Name: 2000/0082/CFSP: Council Decision of 1 February 2000 implementing Common Position 1999/691/CFSP on support to democratic forces in the Federal Republic of Yugoslavia (FRY)
 Type: Decision
 Subject Matter: political geography;  trade;  executive power and public service;  marketing;  oil industry
 Date Published: 2000-02-02

 Avis juridique important|32000D00822000/0082/CFSP: Council Decision of 1 February 2000 implementing Common Position 1999/691/CFSP on support to democratic forces in the Federal Republic of Yugoslavia (FRY) Official Journal L 026 , 02/02/2000 P. 0001 - 0001COUNCIL DECISIONof 1 February 2000implementing Common Position 1999/691/CFSP on support to democratic forces in the Federal Republic of Yugoslavia (FRY)(2000/82/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 1999/691/GFSP, adopted by the Council on 22 October 1999, on support to democratic forces in the Federal Republic of Yugoslavia (FRY)(1), and in particular Article 1, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) In its conclusions of 24 January 2000 the Council, in the framework of its support to democratic forces in the FRY, called for the extension of the "Energy for Democracy" initiative, as suggested by Serbian opposition forces after the Berlin trilateral meeting of 17 December 1999;(2) It is necessary to take a decision on the municipalities to which such initiative will be extended;(3) Subsequent expeditious action by the Community is needed in order to implement the measure cited below,HAS DECIDED AS FOLLOWS:Article 1Within the framework of the support to democratisation in the FRY stated in Article 1 of Council Common Position 1999/691/CFSP, the supply, sale or export of petroleum and petroleum products will be authorised to the following Serbian municipalities: Sombor, Subotica, Kragujevac, Kralievo, Novi Sad.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 1 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 273, 23.10.1999, p. 1.